In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1418V
                                          UNPUBLISHED


    JESUS GARCIA,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: February 25, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On September 16, 2019, Jesus Garcia filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”), which meets the Table definition for SIRVA, or, in the
alternative, was caused-in-fact by the influenza vaccine he received on December 1,
2017. Petition at 1 ¶¶ 1, 38. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On February 25, 2021, Respondent filed a combined Rule 4(c) Report and Proffer
(“Rule 4 Report and Proffer”) conceding entitlement and indicating Petitioner should be
awarded $45,000.00 representing compensation for his past pain and suffering. Rule 4
Report and Proffer at 4, ECF No. 22. On February 25, 2021, I issued a ruling on

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
entitlement, finding Petitioner entitled to compensation for her SIRVA. ECF No. 23.
Respondent represented that Petitioner agrees with the proffered award. Rule 4 Report
and Proffer at 4, ECF No. 22. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the combined Rule 4 Report and Proffer,3 I award
Petitioner a lump sum payment of $45,000.00 representing compensation for his
actual pain and suffering in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
 Because the combined Rule 4 report and proffer contains information regarding Petitioner’s personal
medical history which is not generally included in a proffer, when separately filed, I will not attach the
proffer to the decision in this case.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2